t c memo united_states tax_court estate of marjorie degreeff litchfield deceased george b snell and peter degreeff jacobi coexecutors petitioners v commissioner of internal revenue respondent docket no filed date john m olivieri and mark d allison for the estate lydia branche and shawna early for respondent memorandum findings_of_fact and opinion swift judge respondent determined a dollar_figure federal estate_tax deficiency with respect to the estate of decedent marjorie degreeff litchfield the estate after agreement by the parties as to the fair_market_value of many assets of the estate the issues for decision involve the percentage discounts that should be used for built-in capital_gains taxes for lack of control and for lack of marketability relating to the estate’s minority interests in two closely held family corporations unless otherwise indicated all section references are to the internal_revenue_code in effect on the date alternate_valuation_date and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found decedent marjorie degreeff litchfield died on date a resident of katonah new york at the time of filing the petition george b snell coexecutor of the estate lived in new jersey and peter degreeff jacobi the other coexecutor of the estate lived in north carolina under sec_2032 the estate elected the date alternate_valuation_date the valuation_date decedent’s husband edward s litchfield had died in on the date of his death decedent’s husband owned minority stock interests in two closely held family-owned corporations named litchfield realty co lrc and litchfield securities co lsc in his will a qualified_terminable_interest_property election was made by decedent’s husband under sec_2056 and the shares of lrc and lsc stock owned by decedent’s husband transferred upon his death_tax free under the marital_deduction to a lifetime income residuary_trust in favor of decedent that had been established in the trust for federal estate_tax purposes under sec_2044 decedent’s estate is required to include in her gross_estate the fair_market_value of the lrc and lsc stock owned by the trust lrc in lrc was incorporated in delaware as a c_corporation to invest in and to manage farmland and other assets of the litchfield family in iowa from until all outstanding shares of lrc stock were owned by members of the litchfield family after the trust was established in all outstanding shares of lrc stock were owned by members of the litchfield family and by the trust as of the valuation_date lrc had approximately shareholders and decedent’s estate owned directly and indirectly through the trust a total of big_number shares of lrc stock or percent of the big_number shares of lrc stock outstanding the table below identifies lrc’s board_of directors and officers and briefly describes their investment experience as of the valuation_date name director office held investment experience phillip litchfield chairman -- president -- -- kurt olson michael demilt ward hunter john kaufman michael larned christopher litchfield eric litchfield pieter litchfield amy webber yes yes no yes yes no yes yes no asst treasurer cpa and cfa vp treasurer asst secretary -- -- asst treasurer experienced investor secretary asst secretary asst treasurer asst secretary manager of hedge fund -- -- -- in when lrc was formed litchfield family members contributed to lrc farmland in return for shares of lrc stock over the years lrc has leased its iowa farmland to local farmers under share-lease agreements as of the valuation_date lrc’s assets consisted largely of farmland and marketable_securities and lrc also owned a subsidiary_corporation that owned and operated a public grain elevator and that sold to farmers crop insurance and service sec_1 under iowa share-lease agreements lrc leases farmland to local tenant farmers pays the farmers a share of the crop’s planting costs and receives a share of the proceeds when the crops are sold under iowa law restrictions apply to corporate ownership of farmland because lrc was formed for an agricultural purpose and because only litchfield family members and the trust own shares in lrc lrc qualifies as an iowa family_farm_corporation and is permitted to own farmland iowa code ann secs 9h 9h west such as pesticide and fertilizer applications lrc’s assets had a total net asset value of dollar_figure--dollar_figure in farmland and related equipment and supplies and dollar_figure in marketable_securities although lrc’s earnings each year reflected a marginal profit in and for many prior years lrc had not been performing as well as expected by lrc management and shareholders during the 1990s mid-western farmland consistently had an annual income yield of over percent of net asset value lrc’s farmland generally had an annual income yield of less than percent per a stipulation of the parties as of the date valuation_date lrc’s assets liabilities and net asset value are listed below assets real_estate marketable_securities mineral rights subsidiary grain inventory prepaid expenses machinery equipment and vehicles cash co-op dividends receivables liabilities net asset value fair_market_value dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure on date lrc elected to convert from a c_corporation to an s_corporation lrc management anticipated that pass-through taxation would result in increased profitability and better returns for lrc shareholders however if before date years from the first day of the first taxable_year for which lrc elected s_corporation status lrc sold assets that it owned before its date s election lrc would incur corporate-level tax on the sale of those assets see sec_1374 before the valuation_date lrc management determined that straight cash leases with local farmers probably would provide a better return than share-lease agreements however because income from straight cash leases typically constitutes passive_income and because lrc management did not want to trigger a corporate-level tax on passive_income in excess of percent of gross_receipts see sec_1375 as of the valuation_date lrc had not yet started using straight cash leases for its farmland since lrc occasionally has sold portions of its farmland to raise cash lsc in lsc was incorporated in delaware as a c_corporation to invest in marketable_securities litchfield family members contributed marketable_securities they owned to lsc in return for shares of lsc stock as of the valuation_date lsc had approximately shareholders and all shareholders were members of the litchfield extended family or the trust as of the valuation_date decedent’s estate owned directly and indirectly through the trust big_number shares of lsc stock or dollar_figure percent of the big_number shares of lsc stock outstanding the table below identifies lsc’s board_of directors and officers and briefly describes their investment experience as of the valuation_date name director office held investment experience michael larned michael demilt john kaufman christopher litchfield brian morris ann theurer chairman president experienced investor yes yes yes yes -- vp treasurer cpa and cfa secretary -- -- -- manager of hedge fund -- asst secretary -- mr larned made recommendations to lsc management as to which stocks should be bought and sold and when as of the valuation_date lsc’s assets included blue-chip marketable_securities eg at t dupont and ibm as well as partnership and other equity investments and lsc had a combined net asset value of dollar_figure over the years lsc’s investment strategy focused on maximizing cash dividends to shareholders and cash dividends_paid to lsc shareholders increased consistently no shares of lrc or lsc stock have ever been sold on the open market lrc’s and lsc’s stock transfer policies generally discouraged stock redemptions and sales to outsiders on date after lrc became an s_corporation lrc shareholders executed a shareholder agreement under which shareholders were prohibited from making stock transfers that in the opinion of counsel for the corporation would jeopardize lrc’s s_corporation status or its iowa family-farm corporation status also lrc maintained a right_of_first_refusal to buy any lrc stock a shareholder wished to sell however in the late 1990s mr demilt as an officer and director of lrc and lsc as a trustee of the trust and as part per a stipulation of the parties as of the date valuation_date lsc’s assets liabilities and net asset value are listed below assets marketable_securities cash equity investments short-term investments federal_income_tax receivable liabilities net asset value fair_market_value dollar_figure big_number big_number big_number big_number big_number dollar_figure of his duties with an investment management company which advised lrc and lsc became concerned that the trust consisted of illiquid lrc and lsc shares and that decedent and several other elderly lrc and lsc shareholders did not have adequate cash for payment of estate_taxes and other obligations upon their deaths by the late 1990s mr demilt and other officers of lrc and lsc contemplated sales of lrc and lsc corporate assets to finance stock redemptions whereby elderly lrc and lsc shareholders would receive cash needed to pay estate_taxes and other obligations mr demilt and lrc management requested studies of the feasibility of selling parcels of lrc farmland to outsiders after the valuation_date lrc sold a farm services subsidiary and shut down a public grain elevator that lrc had been attempting to sell for some time by a number of mergers of public companies stock of which was included in the lrc and lsc security portfolios anticipated mergers and corporate_reorganizations that likely would follow from the mergers were anticipated to result in the sale or transfer by lrc and lsc of significant appreciated securities they held as of the valuation_date lrc’s dollar_figure net asset value included dollar_figure in built-in capital gains--86 percent of lrc’s total net asset value and dollar_figure of which related to the farmland and real_property lrc owned and dollar_figure of which related to marketable_securities lrc owned as of the valuation_date lsc’s dollar_figure net asset value included dollar_figure in built-in capital gains--73 percent of lsc’s total net asset value as of the valuation_date the capital_gains_tax rate applicable to lrc and to lsc was between and percent see sec_1 estate_tax_return in connection with the preparation of the estate’s federal estate_tax_return the estate’s valuation expert prepared a valuation report in which he discounted the estate’ sec_43 1-percent stock interest in lrc by percent for built-in capital_gains taxes by percent for lack of control and by percent for lack of marketability and in which he opined that the estate’s interest in lrc had a valuation_date fair_market_value of dollar_figure with regard to the estate’s stock interest in lsc the estate’s valuation expert prepared a report in which he discounted the estate’ sec_22 96-percent stock interest in lsc by dollar_figure percent for built-in capital_gains taxes by percent for lack of control and by percent for lack of as indicated as an s_corporation lrc would be subject_to corporate capital_gains taxes on the sale before date of assets owned before its date s election see sec_1374 marketability and in which he opined that the estate’s interest in lsc had a valuation_date fair_market_value of dollar_figure on date the estate’s federal estate_tax_return was filed reporting the estate’s respective interests in lrc and in lsc at the above values a total taxable gross_estate of dollar_figure a total federal estate_tax liability of dollar_figure and a dollar_figure overpayment as a result of dollar_figure million in estimated federal_estate_taxes the estate had paid respondent’s audit on date respondent’s estate_tax examiner mailed to the estate a request for documents and scheduled an date initial audit meeting with the estate’s coexecutors and legal representatives regarding the estate’s federal estate_tax liability in his letter respondent’s estate_tax examiner requested that the estate make available for his review lrc’s and lsc’s financial statements tax returns dividends_paid officers’ salaries shares outstanding and shareholder names at the date meeting the estate’s representatives made available to respondent’s estate_tax examiner for review most of the financial information and documents requested because the financial information and documents made available to him were voluminous at the conclusion of the meeting respondent’s estate_tax examiner did not take the documents with him and he did not make copies of the documents he had reviewed instead respondent’s estate_tax examiner asked the estate’s representatives to make copies of all of the documents and to mail the copies to him at his local_government office and to include in the mailing any documents not previously made available for review--apparently some financial documents relating to lrc and lsc soon thereafter one of the estate’s representatives had serious medical problems and was not able to supervise the preparation and mailing to respondent of the requested documents however other representatives of the estate stepped in and mailed to respondent’s estate_tax examiner copies of documents that had been requested transmittal letters included with the documents mailed to respondent identified and listed the documents that purportedly were included with the mailing--specifically listing the financial documents relating to lrc and lsc at the conclusion of the audit on date respondent issued to the estate a notice_of_deficiency in which respondent valued the estate’s interests in lrc at dollar_figure dollar_figure more than reported by the estate and the estate’s interest in lsc at dollar_figure dollar_figure more than reported by the estate and in which respondent determined a dollar_figure federal estate_tax deficiency on date in a meeting with respondent’s and the estate’s representatives just a few days before the start of the trial herein respondent’s estate_tax examiner informed the estate’s representatives for the first time that he believed he had never received delivery from the estate of copies of certain lrc and lsc financial documents he had requested at the date initial audit meeting burden_of_proof opinion under sec_7491 the burden_of_proof on factual issues may shift from a taxpayer to respondent where a taxpayer complied with substantiation requirements maintained records cooperated with respondent’s reasonable requests for witnesses information documents meetings and interviews and introduced credible_evidence sec_7491 and a and b rule a respondent acknowledges that the estate generally complied with all substantiation record maintenance and cooperation requirements of sec_7491 but respondent argues that a shift in the burden_of_proof in this case from the estate to respondent on the factual valuation issues should not occur because the estate did not timely mail to respondent copies of certain requested lrc and lsc financial documents and because the estate has not introduced credible_evidence as to the discounts to be applied to lrc’s and lsc’s net asset values with regard to the documents respondent’s estate_tax examiner states that he was aware throughout the audit that he had not received from the estate copies of some of the lrc and lsc financial documents he had requested in march of but he explains that he did not bring the documents again up with the estate’s representatives ask for them again or complain about their nonproduction until just before the start of the date trial because one of the estate’s representatives was ill and he the examiner did not want to make a fuss or appear to be bullying the estate’s representatives the estate’s representatives assert that copies of all requested lrc and lsc documents were timely mailed to respondent’s estate_tax examiner in the spring of and that the failure of respondent’s examiner to communicate to the estate’s representatives any complaint about the estate’s document production until just a few days before the start of the trial is inexcusable the estate of course also contends that credible_evidence has been submitted in support of the estate’s claimed discounts to lrc’s and lsc’s net asset values in view of respondent’s dilatory complaint it is respondent’s contention that is not credible as to the estate’s alleged lack of production of lrc and lsc financial documents with regard to credible_evidence on the factual discount issues as discussed below the trial evidence the estate submitted certainly so qualifies the estate qualifies for the shift in the burden_of_proof under sec_7491 on the factual issues as to the appropriate discounts for built-in capital_gains taxes for lack of control and for lack of marketability other arguments respondent makes on the burden_of_proof issue were raised late have been considered and are found to be without merit valuation for federal estate_tax purposes the value of a decedent’s gross_estate includes the fair_market_value of all property owned by the decedent’s estate sec_2031 sec_20_2031-1 estate_tax regs property to be included in the estate includes assets transferred tax free under a marital_deduction from a predeceased spouse to a_trust giving life income to the decedent see sec_2044 we note that in some cases involving the valuation of property where all of the operative facts are stipulated and are supplemented at trial only by expert witness testimony placement of the burden_of_proof may be treated as irrelevant see eg estate of jelke v commissioner tcmemo_2005_131 vacated and remanded on other aspects of the valuation issue 507_f3d_1317 11th cir in the instant case not all operative facts were stipulated important operative facts were hotly contested at trial and the factual valuation issues in this case are subject_to a shift in the burden_of_proof under sec_7491 at trial or on brief respondent for the first time argues that the estate’s appraised value for some artwork the value of which was settled before trial should constitute a bar to a shift in the burden_of_proof on the lrc and lsc valuation issues fair_market_value is defined as the hypothetical price at which a willing buyer and a willing seller under no compulsion to buy or sell and both possessing reasonable knowledge of relevant facts would enter into a hypothetical sale and purchase of the property to be valued 411_us_546 quoting sec_20_2031-1 estate_tax regs 94_tc_193 a determination of the fair_market_value of property generally involves questions of fact csx transp inc v ga state bd of equalizaton u s ___ ___ 128_sct_467 treasury regulations expressly provide that for federal estate_tax purposes the valuation of property involves a fact-based inquiry that is to take into account all relevant facts and elements of value sec_20_2031-1 estate_tax regs in csx transp inc the u s court_of_appeals for the eleventh circuit had upheld as a matter of law a state-mandated particular valuation methodology for railroad real_property 472_f3d_1281 11th cir in reversing the supreme court elaborated on the factual nature of property valuation issues as follows valuation is not a matter of mathematics rather the calculation of true market_value is an applied science even a craft most appraisers estimate market_value by employing not one methodology but a combination these various methods generate a range of possible market values which the appraiser uses to derive what he considers to be an accurate estimate of market_value based on careful scrutiny of all the data available appraisers typically employ a combination of methods because no one approach is entirely accurate at least in the absence of an established market for the type of property at issue the individual methods yield sometimes more sometimes less reliable results depending on the peculiar features of the property evaluated valuation of property though admittedly complex is at bottom just an issue of fact about possible market prices 520_us_725 117_sct_1659 137_led_980 an issue courts are used to addressing csx transp inc v ga state bd of equalization u s at ___ ___ s ct pincite see also 272_f3d_333 6th cir choice of the appropriate valuation methodology for a particular stock is in itself a question of fact affg tcmemo_1999_254 640_f2d_249 9th cir trial_court has broad discretion in determining what method of valuation most fairly represents the fair_market_value in view of the facts presented at trial affg in part and revg and remanding in part tcmemo_1978_191 538_f2d_927 2d cir trial court’s method for valuing stock did not deprive the donor of due process because such a factual determination is one that is entitled to be made on all the elements of the particular case quoting 199_f2d_193 8th cir affg a memorandum opinion of this court affg tcmemo_1974_285 as stated in revrul_59_60 secs 1959_1_cb_237 a hypothetical purchase_price ie fair_market_value is to be determined through a commonsense application of all the relevant facts and circumstances with appreciation for the fact that valuation is an inexact science we emphasize that resolution of valuation issues typically involves an approximation--by the parties by the experts and also by the courts--and that a court’s valuation need not be tied to specific testimony or evidence if it is within the range of values supported by the evidence 110_tc_530 peracchio v commissioner tcmemo_2003_280 as indicated different valuation methods may be used in calculating fair_market_value of stock in closely held corporations the market method or comparable company analysis compares a closely held company with an unknown stock value to similar companies with known stock values the income or discounted cashflow method discounts to present_value anticipated future income of the company whose stock is being valued the net asset value or balance_sheet method relies generally on the net asset value of the company see estate of noble v commissioner tcmemo_2005_2 with respect to stock in closely held real_estate holding_companies and investment companies such as lrc and lsc the net asset valuation method is often accepted as the preferred method estate of smith v commissioner tcmemo_1999_368 estate of ford v commissioner tcmemo_1993_580 affd 53_f3d_924 8th cir revrul_59_60 at sec_5 1959_1_cb_243 the parties’ experts used the net asset valuation method in their appraisals of the fair_market_value of the estate’s minority lrc and lsc stock interests the parties’ experts apply discounts to lrc’s and lsc’s net asset values to reflect the substantial built-in capital_gains taxes that as of the valuation_date were associated with lrc’s and lsc’s appreciated assets a hypothetical buyer would be willing to pay fair_market_value for the lrc and lsc stock which would take into account and would reflect the millions of dollars in untaxed appreciation over the years in the values of lrc’s and lsc’s underlying assets knowledgeable buyers however also would negotiate discounts in the price of the stock to estimate on the basis of current tax laws the corporate capital_gain tax_liabilities due on that very same appreciation when the assets are sold or otherwise_disposed_of by the corporation in other words if a valuation of or price for corporate stock in a hypothetical sale is significantly affected by the untaxed appreciated value of the underlying corporate assets the stock valuation or hypothetical stock price also should reflect the corporate capital_gains_tax liabilities that the appreciated assets carry with them and that will be paid_by the corporation upon sale_or_other_disposition of the assets see 155_f3d_50 2d cir vacating and remanding tcmemo_1997_483 estate of davis v commissioner supra pincite estate of dailey v commissioner tcmemo_2001_263 estate of borgatello v commissioner tcmemo_2000_264 the parties’ experts also apply discounts to lrc’s and lsc’s net asset values to take into account the estate’s minority lrc and lsc stock interests and the lack of marketability of those interests the minority interest or lack of control involves the inability to control corporate action select management determine timing and amounts of distributions arrange financing and make decisions about liquidation merger and asset sales the lack of marketability is based primarily on the fact that there is no public market for lrc and lsc stock see mandelbaum v commissioner tcmemo_1995_255 affd without published opinion 91_f3d_124 3d cir we evaluate the opinions of the expert witnesses in this case recognizing each expert’s qualifications but particularly in view of the evidence and facts relevant to the estate’s minority lrc and lsc stock interests see 86_tc_547 as stated the experts agree that as of the valuation_date lrc and lsc net asset values were dollar_figure and dollar_figure respectively before discounts that the experts apply the net asset values of the estate’s respective and 96-percent minority interests in lrc and lsc were dollar_figure and dollar_figure the following chart summarizes the discounts to lrc’s and lsc’s net asset values for built-in capital_gains taxes for lack of control and for lack of marketability that the estate’s and respondent’s experts use and the chart sets forth the experts’ bottom-line opinions of fair_market_value fmv of the estate’s respective lrc and lsc minority stock interests lrc net asset value - - the estate’s respondent’s expert expert dollar_figure dollar_figure net asset value of estate’ sec_43 interest less discounts for built-in capital_gains taxes lack of control lack of marketability opinion of fmv of estate’s interest dollar_figure dollar_figure dollar_figure dollar_figure the estate’s respondent’s expert expert net asset value dollar_figure dollar_figure lsc net asset value of estate’ sec_22 interest dollar_figure dollar_figure less discounts for built-in capital_gains taxes lack of control lack of marketability opinion of fmv of estate’s interest dollar_figure dollar_figure the parties’ experts are well qualified the estate’s expert in calculating his discounts for built-in capital_gains taxes relating to lrc’s and lsc’s appreciated assets the estate’s expert among other things reviewed minutes of lrc and lsc board meetings and the history of lrc’s and lsc’s asset sales and he talked with lrc’s and lsc’s officers and board_of directors about plans for the sale of lrc’s and lsc’s corporate assets the estate’s expert projected holding periods and sale dates for lrc’s and lsc’s appreciated assets and he estimated appreciation for the assets during the holding periods until the estimated sale dates calculated the capital_gains taxes that were estimated to be due on the sale of the appreciated assets on the projected sale dates discounted to present_value the capital_gains taxes so calculated and subtracted the present_value of the projected capital_gains taxes from the net asset values of lrc and of lsc respectively the estate’s expert’s estimated annual turnover or sale rates for each class of asset were based on historical asset sales by lrc and lsc as well as on conversations with lrc’s and lsc’s officers and directors and minutes from board meetings indicating an intent to sell some assets in the near future and he projected the number of years from the valuation_date that would elapse before lrc’s and lsc’s assets owned on the valuation_date would be sold for lrc the estate’s expert’s asset turnover rate resulted in a projected average asset holding_period of years as of the valuation_date and using a capital_gains_tax rate of percent the present_value of the estimated capital_gains taxes that likely would be due on lrc’s assets under the estate’s expert’s method was dollar_figure percent of lrc’s net asset value for lsc the estate’s expert’ sec_12 5-percent annual turnover rate resulted in a projected holding_period of years and estimated capital_gains taxes of dollar_figure as of the valuation_date and using a capital_gains_tax rate of dollar_figure percent the present_value of lsc’s estimated capital_gains taxes that likely would be due on lsc’s assets under the estate’s expert’s method was dollar_figure percent of lsc’s net asset value to determine his lack of control discount for the estate’ sec_43 1-percent stock interest in lrc the estate’s expert compared lrc’s securities to closed-end funds7 and compared lrc’s farmland and other assets to real_estate_investment_trusts reits and real_estate limited_partnerships relps the estate’s expert reviewed observed lack of control discounts applied to closed-end fund stock sales as well as to sales of reit and relp interests the estate’s expert observed lack of control discounts for closed-end funds of dollar_figure percent with a median of dollar_figure percent and a standard deviation of dollar_figure percent for reits lack of closed-end funds are publicly traded corporations that like lsc invest in securities pay dividends and generally do not issue new shares of stock or redeem outstanding shares of stock control discounts observed ranged from to percent over a 10-year period with the average discount during the year before the valuation_date of percent for relps for lack of control and lack of marketability a combined mean discount of percent and a range of to percent was observed the estate’s expert considered that a 1-percent interest holder would have some ability to force liquidation and to change lrc’s policy and operation the estate’s expert considered lrc’s current financial efficiency as measured by expenses to be similar to other investments of the same nature however the estate’s expert considered lrc’s historical returns to be substantially below those of other investments of a similar nature the estate’s expert assigned to each of the above factors a value between -1 and where -1 represented poor investor rights and represented excellent investor rights the factors regarding ability to force liquidation ability to change lrc’s policy and operation and financial efficiency were each assigned values of reflecting average investor rights and the factor regarding lrc’s historical returns was assigned a value of -1 reflecting poor investor rights using a formula incorporating the observed lack of control discounts as well as the above factors relating to lrc as represented by their average assigned values and weighted for lrc’s combined asset classes the estate’s expert calculated a 8-percent lack of control discount for the estate’ sec_43 percent stock interest in lrc in calculating his lack of control discount for the estate’ sec_22 96-percent stock interest in lsc the estate’s expert compared lsc to closed-end funds and used the observed mean median and standard deviation for lack of control discounts relating to closed-end fund stock sales the estate’s expert considered that a 96-interest holder would have little ability to force liquidation or to change lsc’s policies and operations the estate’s expert also considered lsc’s current financial efficiency and historical returns to be similar to what a 96-interest holder in lsc would expect on the basis of the behavior of comparable investments the estate’s expert assigned to each factor values as described above thus the factors regarding ability to force liquidation and to change lsc’s policy and operation were each assigned values of - reflecting less favorable than average investor rights and the factors regarding financial efficiency and historical returns were each assigned values of reflecting average investor rights using the above formula the estate’s expert determined a lack of control discount for the estate’s lsc stock interest unweighted by asset class of dollar_figure percent the estate’s expert then reduced the unweighted lack of control discount to account for lsc’s small percentage of cash and short-term investments resulting in an 9-percent lack of control discount for the estate’ sec_22 96-percent interest in lsc in calculating his lack of marketability discount for the estate’s minority stock interest in lrc the estate’s expert compared stock of lrc to restricted_stock including letter stock and reviewed observed lack of marketability discounts applied to restricted_stock sales the observed discounts ranged from to percent for larger companies with profitable operations and from to percent for small companies with characteristics indicative of a high degree of risk of loss the estate’s expert considered that restrictions on lrc’s share transferability as well as lrc’s built-in capital_gains would result in a relatively higher discount for lack of marketability the estate’s expert also considered expectations of future cashflow liquidity of underlying assets and lrc’s small size the estate’s expert assigned to each of the above factors values between -1 and however in his date report the estate’s expert did not specify values by factor but instead gave average values for each class of assets that lrc owned for letter stock consists of stock that is restricted from trading on the open market for a specified period of time example lrc’s cash received an average value of lrc’s marketable_securities received an average value of - and lrc’s farmland and farmland-related assets received an average value of - using the formula described above the estate’s expert calculated a 36-percent lack of marketability discount applicable to the estate’s lrc stock interest in calculating his lack of marketability discount for the estate’s minority stock interest in lsc the estate’s expert compared stock of lsc to restricted_stock with observed marketability discounts ranging from to percent for larger firms with profitable operations and from to percent for small companies with characteristics indicative of a high degree of risk the estate’s expert considered restrictions on lsc’s share transferability expectations of future cashflow and liquidity of lsc’s underlying assets the estate’s expert assigned to each of the above factors values between -1 and however in his date report and similar to his treatment of lrc the estate’s expert did not specify values by factor but instead gave average values for each class of assets that lsc owned for example lsc’s cash and short-term investments were assigned a total high average value of lsc’s marketable_securities were assigned a total neutral average value of and lsc’s venture funds investments were assigned a low average value of - using the formula described above the estate’s expert calculated a 7-percent lack of marketability discount for the estate’ sec_22 96-percent lsc stock interest respondent’s expert in calculating his discounts for built-in capital_gains taxes for each asset class within lrc and lsc respondent’s expert used turnover rate estimates based solely on historical asset sales by lrc and lsc respondent’s expert did not talk to lrc or lsc management respondent’s expert used his turnover rates to project asset holding periods respondent’s expert assumed a capital_gains_tax rate effective at the end of the holding_period and calculated capital_gains_tax due on the assets and respondent’s expert discounted back to present_value the projected capital_gains taxes treating the present_value of the capital_gains taxes as a liability subtracting them from net asset values for lrc respondent’s expert’ sec_1 86-percent asset turnover rate resulted in a projected asset holding_period of dollar_figure years the estate’s expert’ sec_29 7-percent lack of marketability discount for the estate’s lsc stock interest is significantly higher than the 4-percent discount therefor that the same expert witness used in in valuing for federal gift_tax purposes the same interest because lrc as a result of its s election beginning in would no longer be required to pay corporate-level capital_gains taxes respondent’s expert did not include in his calculation of a capital_gains_tax discount any capital_gains taxes which under his method were projected to be incurred beyond respondent’s expert multiplied a 8-percent capital_gains_tax rate by the dollar_figure capital_gains that as of the valuation_date would be realized on an immediate sale of lrc’s assets to yield a capital_gains_tax of dollar_figure respondent’s expert then discounted a ratable portion of the dollar_figure capital_gains taxes per year for years dollar_figure capital_gains taxes divided by dollar_figure years equals dollar_figure due each year of the holding_period to yield a present_value for the capital_gains taxes of dollar_figure--an approximate 2-percent discount from lrc’s net asset value for lsc respondent’s expert’ sec_3 45-percent asset turnover rate resulted in a projected asset holding_period of years respondent’s expert multiplied a 32-percent capital_gains_tax rate by the dollar_figure capital_gains that as of the valuation_date would be realized on an immediate sale of lsc’s assets to produce capital_gains taxes of dollar_figure respondent’s expert then discounted a ratable portion of the dollar_figure capital_gains taxes per year for years dollar_figure capital_gains taxes divided by years equals dollar_figure due each year of the holding_period to yield a present_value for the capital_gains taxes of dollar_figure--an 8-percent discount from lsc’s net asset value regarding the lack of control and lack of marketability discounts respondent’s expert compared lrc and lsc with publicly traded entities including those involving restricted_stock reviewed observed discounts applicable to the sale of interests in publicly traded entities and within a range of observed discounts that did not include the highest and lowest observed discounts adjusted the discounts for lrc and lsc for factors specific to lrc and lsc according to respondent’s expert a discount for lack of control generally is required only if the buyer intends to make changes to the operation of the corporation because respondent’s expert considered lrc’s investments as performing well respondent’s expert concluded that a hypothetical buyer would make few changes to the operation of lrc and therefore that a buyer would not expect a large discount for lack of control in his analysis of lrc’s marketable_securities respondent’s expert like the estate’s expert used closed-end fund data as a benchmark however because the standard deviation applicable to lack of control discounts for closed-end funds was more than percent and the average discount was only percent respondent’s expert trimmed the mean or eliminated from his review the top and bottom percent of observed lack of control discounts for closed-end funds resulting in a trimmed average lack of control discount for closed-end funds of percent respondent’s expert did not break down his discount analysis by asset class as did the estate’s expert instead respondent’s expert analyzed lrc’s marketable_securities including cash and other equity investments as a whole respondent’s expert considered that a 43-percent interest holder in lrc would have an above average ability to force liquidation or to change lrc’s policy and operation however as stated respondent’s expert also considered that any shareholder in lrc would place little value on control because a shareholder would not desire to change operations further respondent’s expert considered that lrc’s marketable_securities yielded very good returns respondent’s expert therefore concluded that a below-average lack of control discount of percent was appropriate with regard to lrc’s marketable_securities with regard to lrc’s farmland and related assets respondent’s expert reviewed a variety of published data respondent’s expert noted to 20-percent lack of control discounts observed in takeovers of public real_estate companies as reported in mergerstat review in respondent’s expert’s view discounts relating to takeovers generally are higher than discounts for normal sales activity and the lack of control discount applicable to lrc’s farmland and related assets should be lower than discounts reported by mergerstat review respondent’s expert determined a 15-percent discount for lack of control relating to lrc’s farmland and related assets respondent’s expert pointed out that he agreed with the estate’s expert’s valuation in principle but not in application and that the 15-percent discount respondent’s expert used for lrc’s farmland and related assets was similar to the 7-percent discount that the estate’s expert derived for the same farm- related assets of lrc even though lrc’s farmland and related assets constituted the bulk of lrc’s net asset value respondent’s expert averaged the two above discounts to determine his 10-percent lack of control discount for lrc ie percent for lrc’s marketable_securities plu sec_15 percent for lrc’s farm-related assets divided by equals percent to calculate a lack of control discount for lsc respondent’s expert again used closed-end fund data and a trimmed mean of percent because the estate’ sec_22 percent interest in lsc was the single largest block of stock ownership in lsc because respondent’s expert considers that a potential buyer would not want to change the management of lsc and because lsc’s returns have been good respondent’s expert concluded that a below-average lack of control discount of percent was appropriate for the estate’s interest in lsc in essence respondent’s expert opined that a hypothetical buyer of a minority interest in a closely held family_corporation that is performing well would place no value on control and therefore that only a nominal lack of control discount should be applied to the estate’s lsc stock interest to determine his lack of marketability discount for the estate’s lrc stock interest respondent’s expert compared stock of lrc to restricted_stock and reviewed observed lack of marketability discounts applied to restricted_stock sales including three studies of restricted_stock sales from the late 1990s that the estate’s expert did not review respondent’s expert determined a 25-percent average observed lack of marketability discount for restricted_stock sales because sale prices for restricted_stock may in his view include factors unrelated to marketability eg liquidity of underlying assets and corporate distress respondent’s expert also reviewed private_placement studies that compared discounts applied to registered freely tradable private placements and unregistered not freely tradable private placements respondent’s expert considered the difference between the discounts applied to the two types of private placements to be indicative of a true discount for lack of marketability and determined a range of dollar_figure to percent in observed lack of marketability discounts for private placements respondent’s expert then opined that three factors lrc’s dividend paying policy the ability of a 1-percent interest holder in lrc to affect management and the small likelihood that lrc would incur the cost of an initial_public_offering suggested that a lack of marketability discount for the estate’s interest in lrc should be below average respondent’s expert opined that an additional five factors the slight difficulty an investor would encounter in determining lrc’s net asset value lrc’s likelihood of continued returns lrc’s low management fees the holding_period necessary for lrc to be able to sell farmland and related assets and lrc’s willingness to redeem stock but potential inability to do so due to taxes that would be due on redemption suggested a marketability discount that was only average but that lrc’s restrictions on stock transferability suggested an above-average lack of marketability discount using benchmarks established by restricted_stock and private_placement sales studies and adjusting for the above factors respondent’s expert determined that percent was a reasonable below-average lack of marketability discount for the estate’s shares of stock in lrc to determine a lack of marketability discount for the estate’s minority stock interest in lsc respondent’s expert reviewed the same restricted_stock and private_placement data referred to above because lsc’s assets consisted mainly of marketable_securities whose values were readily ascertainable and salable respondent’s expert opined that a lack of marketability discount should be average or below average further respondent’s expert opined that lsc’s policy of paying dividends lsc’s transparent financial conditions lsc’s long history of investments that provided returns lsc’s low management fees and competent management the lack of formal legal restrictions on transferability of shares of stock and the small likelihood that lsc would incur the cost of an initial_public_offering in the future all suggested that the lack of marketability discount for lsc should be below average respondent’s expert concluded that percent was a reasonable below-average lack of marketability discount to apply to the estate’s shares of stock in lsc analysis on the facts and evidence before us with regard to the built-in capital_gains_tax discounts in view of the asset valuation method employed by the parties and their experts the highly appreciated nonoperating investment_assets held by lrc and lsc as of the valuation_date and the c corporate tax_liabilities to which lrc and lsc remain subject we consider it likely that a willing buyer and a willing seller would negotiate and agree to significant discounts to net asset values relating to the estimated corporate capital_gains taxes that would be due on the sale of lrc’s and lsc’s nonoperating assetsdollar_figure under the asset approach to the valuation of appreciated c_corporation nonoperating assets valuation discounts apart from discounts for lack of control and marketability for estimated built-in capital_gains taxes have been the subject of much litigation for cases denying built-in capital_gains_tax discounts for years before when former sec_336 and sec_337 made imposition of capital_gains taxes on appreciated corporate assets speculative see for example 72_tc_1062 and 9_tc_162 for cases allowing built-in capital_gains_tax discounts for years after amendment in of sec_311 sec_336 and sec_337 by the tax_reform_act_of_1986 publaw_99_514 100_stat_2269 under which corporations no longer could readily avoid capital_gains taxes on appreciated assets see for example 507_f3d_1317 11th cir estate of 301_f3d_339 5th cir revg tcmemo_2000_12 267_f3d_366 5th cir vacating and remanding tcmemo_1999_43 155_f3d_50 2d cir vacating and remanding tcmemo_1997_483 110_tc_530 estate of dailey v commissioner tcmemo_2001_263 and estate of borgatello v commissioner tcmemo_2000_264 continued the estate’s expert’s assumptions relating to asset turnover estimates were based on more accurate data namely historical data recent data and conversations with management than were respondent’s expert’s assumptions namely historical data and wrong assumptions as to management’s plans as indicated the estate’s expert and respondent’s expert projected that a certain percentage of lrc’s assets using their turnover estimates would be sold each year the estate’s expert’s projections for lrc of an average asset holding_period continued in estate of jelke v commissioner f 3d pincite the u s court_of_appeals for the eleventh circuit held that--using the net asset method to value closely_held_c_corporation stock and regardless of whether a sale or liquidation of corporate investment_assets was contemplated as of the valuation date--an assumption as a matter of law was appropriate that all corporate investment nonoperating assets would be liquidated on the valuation_date and therefore that a built-in capital_gains_tax discount equal to percent of the built-in capital_gains taxes that would be due on a sale of the appreciated assets should be allowed to the same effect see the opinion of the united_states court_of_appeals for the fifth circuit in estate of dunn v commissioner supra pincite herein the estate’s expert does not assume that lrc’s and lsc’s appreciated nonoperating assets would be sold on the valuation_date and the estate does not ask us to apply a full dollar-for-dollar valuation discount for estimated built-in capital_gains taxes therefore we need not decide herein whether such an approach would be appropriate in another case where that argument is made of years and for lsc a holding_period of years were based on historical asset sales and conversations with lrc management about potential asset sales in later yearsdollar_figure respondent’s expert also projects that lrc’s and lsc’s corporate assets will be held for and sold off over a period of years and respondent’s expert discounts to present_value as of the valuation_date those estimated capital_gains taxes but respondent’s expert does not take into account appreciation during the holding_period that also likely will occur and that will be subject_to taxes at the corporate level--what one expert has described as the tax-inefficient entity drag see johnson under the estate’s expert’s turnover estimates for lrc which we find credible and reasonable on the facts lrc’s assets owned on the valuation_date are treated as sold during the period in which lrc will still owe corporate-level taxes on the sale of assets and therefore a built-in capital_gains_tax discount for lrc is appropriate the facts herein are unique and not all s_corporations will be allowed a built-in capital_gains_tax discount see dallas v commissioner tcmemo_2006_212 regarding lsc the estate’s expert’s calculation of the built-in capital_gains_tax discount assumed a sale of assets in year for ease of explanation if the estate’s expert had made his capital_gains_tax calculation using a sale of percent of lsc assets in each of year sec_1 through after the valuation_date his calculation would have been more consistent with his projection of asset turnover ie percent of assets sold in each year resulting in a final asset sale in year and also would have resulted in a slightly increased built-in capital_gains_tax discount we find no significant flaw in the estate’s expert’s simplification barber tax-inefficient entity discount valuation strategies mar date on the facts presented to us we believe that as of the valuation_date a hypothetical buyer of lrc and lsc stock would attempt to estimate this extra corporate level tax burden on holding-period asset appreciation and would include the estimated cost or present_value thereof in a built-in capital_gains discount that would be negotiated between the hypothetical buyer and seller we accept the estate’s expert’s estimates of his built-in capital_gains discounts for lrc and lscdollar_figure with regard to the estate’s lrc and lsc stock interests and on the basis of all of the facts and evidence before us we conclude that the estate’s and percent built-in capital one of respondent’s own experts in another case acknowledges that he also would take into account holding-period asset appreciation in calculating appropriate valuation discounts to net asset value see estate of dailey v commissioner tcmemo_2001_263 also in estate of borgatello v commissioner supra the parties included in their calculations of a built-in capital_gains_tax discount and the court included in its calculation thereof estimated holding_period asset appreciation and capital_gains taxes thereon we note that in estate of jelke v commissioner tcmemo_2005_131 the methodology used by the court to calculate a discount for built-in capital_gains taxes did not include holding-period asset appreciation however in jelke the court also emphasized the factual nature of the calculation of discounts for built-in capital_gains taxes in a particular case and expressly stated that a valuation methodology used in one case was not binding on the court in another case gains tax discounts are appropriate with respect to the estate’s interests in lrc and lsc respectively with regard to the lack of control discount for lrc we note that both experts using slightly different data sets calculated similar lack of control discounts for lrc’s farmland and related assets the estate’s expert--15 percent respondent’s expert-- percent and that both experts used lack of control discounts for lrc’s securities lower than the lack of control discounts for lrc’s farmland and related assets both experts averaged their discounts for the farmland and for the securities to determine a lack of control discount for the estate’s lrc stock interest the estate’s expert used a weighted average to account for the fact the lrc has significantly more farmland than securities in contrast respondent’s expert used a straight average a straight average would have been appropriate if lrc’s farmland and securities holdings were roughly equivalent however lrc’s securities constituted a significantly smaller portion of lrc’s total assets if respondent’s expert had accounted for lrc’s unequal mix of assets by using a weighted average respondent’s expert’s lack of control discount would have been more applicable to lrc and would have been closer to the estate’s expert’s 8-percent lack of control discount we conclude that the estate’s expert’s 8-percent lack of control discount for the estate’s lrc minority stock interest is appropriate with regard to the lack of control discount for the estate’s lsc stock interest respondent’s expert applied the same percent discount as he applied to lrc’s securities portfolio even though the estate’ sec_22 96-percent stock interest in lsc was much smaller than the estate’ sec_43 1-percent stock interest in lrc whereas the estate’s expert used an increased lack of control discount for lsc relative to the same type of assets-- securities to take into account the estate’s smaller stock interest in lsc we conclude that the estate’ sec_11 9-percent lack of control discount for the estate’s minority stock interest in lsc is appropriate with regard to the lack of marketability discounts for both lrc and lsc we consider it appropriate to weigh the assets by class we however regard the estate’s expert’s respective percent and 7-percent lack of marketability discounts particularly when combined with the and 9-percent lack of control discounts we allow to be high the estate’s expert used some outdated data relating to restricted_stock discounts his discounts are higher than marketability discounts reflected in benchmark studies that included all components of a lack of marketability discount we also note that the estate’s expert opined in another valuation report prepared for federal gift_tax purposes in march of that the estate’s same 96-percent lsc minority stock interest was appropriately discounted for lack of marketability by percent significantly lower than the 7-percent lack of marketability discount he suggests herein and corroborative of the lack of marketability discount we conclude is appropriate we conclude that discounts for lack of marketability of percent and percent should apply to the estate’s respective lrc and lsc minority stock interests the chart below summarizes the discounts for built-in capital_gains taxes for lack of control and for lack of marketability that we find to be appropriate on the basis of the evidence and taking into account respondent’s burden_of_proof in this case on these factual valuation issues--and our calculations of the respective dollar_figure and dollar_figure fair market values of the estate’ sec_43 and 96-percent respective lrc and lsc stock interests lrc net asset value net asset value of estate’ sec_43 interest dollar_figure dollar_figure less discounts for built-in capital_gains taxes lack of control lack of marketability fmv of estate’s interest lsc net asset value net asset value of estate’ sec_22 interest dollar_figure dollar_figure dollar_figure less discounts for built-in capital_gains taxes lack of control lack of marketability fmv of estate’s interest to reflect the foregoing dollar_figure decision will be entered under rule as stated the issues presented to us are the appropriate amounts of the respective three discounts the precise mathematical application of the three discounts that we conclude are appropriate to the estate’s shares of the net asset values of lrc and lsc is subject_to the parties’ rule calculations
